Citation Nr: 0732994	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The veteran's claim has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).

The veteran appeared and testified before the Board in August 
2007.  A transcript of that hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unemployable due to his 
multiple service-connected upper extremity disabilities, 
which include the amputation of three fingers on his left 
hand, carpal tunnel syndrome of the right wrist with weakness 
in the right hand, and an impingement syndrome of the right 
shoulder.  He credibly testified before the Board in August 
2007 that he last worked as a part-time grocery bagger in 
1998 and 1999, but had to stop working as the grip in his 
right hand, the only hand with all fingers, significantly 
weakened due to overuse.  The veteran has not pursued 
employment since 1999.

The medical evidence of record shows that the veteran has 
only the thumb and part of his little finger on the left 
hand, arthritis in the right hand, carpal tunnel syndrome of 
the right wrist, and impingement of the right shoulder.  He 
participated in occupational therapy for the right upper 
extremity in 2004 and it was noted that rehabilitation 
potential appeared good for restoration of mobility and 
resolution of symptoms.  

Upon VA examination in February 2005, the veteran was found 
to have continued limitation in the right hand and shoulder 
and service connection was granted for the right upper 
extremity disabilities.  The veteran has a combined 
disability evaluation of 70 percent as a result of his 
multiple service-connected disabilities of the upper 
extremities.  

With respect to the veteran's current claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU), the Board finds that a remand is 
required for purposes of affording him a compensation and 
pension examination pursuant to 38 C.F.R. § 3.159(c)(4).  The 
evidence reveals that the veteran has severe limitation in 
both upper extremities due to his service-connected 
conditions, but there is no medical opinion of record which 
speaks to his employability.  Although the veteran is 
certainly competent to speak to his limitations, he is not 
competent to render an opinion that is medical in nature.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); also see 
Friscia v. Brown, 7 Vet. App. 294 (1994) (VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work).  
Accordingly, as part of the examination, a medical opinion 
will need to be provided as to what effect the veteran's 
multiple service-connected upper extremity disabilities have 
on his ability to work.

Additionally, upon remand, the veteran's employment records 
from his latest employment in 1999 should be obtained if they 
are available.  The veteran credibly testified that he lost 
time from work due to his service-connected upper extremity 
disabilities.  Consequently, the records may be useful in 
determining the veteran's employability.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and obtain the 
necessary releases to obtain medical 
treatment records from all sources from 
which he has received treatment for his 
multiple service-connected upper 
extremity disabilities since February 
2005 when records were last associated 
with the claims folder.  Obtain all 
available records.

2.  Contact the veteran and obtain the 
necessary release to obtain employment 
records from the grocer for whom he 
worked in 1998 and 1999.  Obtain all 
available records.

3.  Following the completion of the 
above, the veteran should be scheduled 
for a VA medical examination to determine 
what effect his multiple service-
connected upper extremity disabilities 
have on his ability to work.  The 
examiner should be provided with the 
claims folder and requested to review all 
pertinent evidence.  The examiner should 
state the level of functional impairment 
associated with each service-connected 
disability. The examiner also should 
provide an opinion concerning what effect 
the appellant's service-connected 
disabilities have on his ability to work.  
All opinions expressed must be supported 
by complete rationale.

4.  When the development requested above 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



